     Case 2:20-cv-02196-APG-BNW Document 25
                                         23 Filed 08/31/21
                                                  08/24/21 Page 1 of 2
                                                                     3



 1   Jacob B. Lee
     Nevada Bar No. 012428
 2   Ashlee B. Hesman
     Nevada Bar No. 012740
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     JLee@strucklove.com
 6   AHesman@strucklove.com
 7   Gina G. Winspear
     Nevada Bar No. 005552
 8   DENNETT WINSPEAR, LLP
     3301 North Buffalo Drive, Suite 195
 9   Las Vegas, Nevada 89129
     Telephone: (702) 839-1100
10   Fax: (702) 839-1113
     GWinspear@dennettwinspear.com
11   Attorneys for Defendant Luis Rosa, Jr.
12
                             UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF NEVADA
14
     SANDOR ANIVAL CORDOVA                              NO. 2:20-cv-02196-APG-BNW
15   CARBALLO, et al.,
                                                        NOTICE OF PARTY
16                            Petitioners-Plaintiffs,   SUBSTITUTION
     v.
17
     JEFFREY ROSEN, et al.,
18
                          Respondents-Defendants.
19
20          Counsel for Defendant Brian Kohen gives notice that Mr. Koehn is no longer the
21   Warden of the Nevada Southern Detention Center (“NSDC”). Effective February 2021,
22   Luis Rosa, Jr. is now the Warden of NSDC. Because Mr. Koehn was sued in his official
23   capacity only, Mr. Rosa as his successor is automatically substituted in for him as a
24   Defendant. See Fed. R. Civ. P. 25(d). Moreover, the Court should amend the caption to
25   reflect “Luis Rosa, Jr., Warden, Nevada Southern Detention Center.” See id. (“Later
26   proceedings should be in the substituted party’s name.”).
27
28
     Case 2:20-cv-02196-APG-BNW Document 25
                                         23 Filed 08/31/21
                                                  08/24/21 Page 2 of 2
                                                                     3



 1        DATED this 24th day of August, 2021.
 2                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 3
 4                                        By /s/ Jacob B. Lee
                                             Jacob B. Lee
 5                                           Ashlee B. Hesman
                                             3100 West Ray Road, Suite 300
 6                                           Chandler, Arizona 85226
                                             JLee@strucklove.com
 7                                           AHesman@strucklove.com
 8                                            Gina G. Winspear
                                              DENNETT WINSPEAR
 9                                            3301 North Buffalo Dr., Suite 195
                                              Las Vegas, NV 89129
10                                            GWinspear@dennettwinspear.com
11                                            Attorneys for Defendant Luis Rosa, Jr.
12
13                                    Order

14                          IT IS SO ORDERED
15                          DATED: 9:16 am, August 31, 2021

16
17
                            BRENDA WEKSLER
18                          UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                              2
